Opinion issued March 3, 2005











In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-04-01108-CV
____________

IN RE D. GLEN GEE, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator, D. Glen Gee, has filed a petition for writ of mandamus, challenging
the “Order of Contempt Against Defendant Gee and Granting Sanctions” signed by
Judge Hancock on October 18, 2004.


  We deny relator’s petition for a writ of
mandamus and lift our stay of October 28, 2004.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Bland.